The plaintiff in error, John Coker, was convicted in the county court of Nowata county at the January, 1915, term on a charge of having the unlawful possession of intoxicating liquors with the intention of selling the same and his punishment fixed at a fine of $250.00, and ninety days imprisonment in the county jail. The judgment appears to have been rendered in the trial court on the 2nd day of February, 1915. The appeal was filed in this court on the 7th day of June, 1915. No brief has been filed on behalf of plaintiff in error, and no appearance made for oral argument. On the date the cause was set for oral argument in this court, the attorney general moved in open court that the judgment be affirmed on the ground that the appeal has been abandoned, and that the record is not entitled to consideration under the law and the rules of this court. The motion is sustained and the judgment of the trial court is affirmed. Mandate forthwith.